


110 HR 4080 RH: To amend the Immigration and Nationality

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 442
		110th CONGRESS
		2d Session
		H. R. 4080
		[Report No.
		  110–699]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 5, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on
			 the Judiciary
		
		
			June 5, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on November 5, 2007
		
		A BILL
		To amend the Immigration and Nationality
		  Act to establish a separate nonimmigrant classification for fashion
		  models.
	
	
		1.Establishment of new fashion
			 model nonimmigrant classification
			(a)In general
				(1)New
			 classificationSection 101(a)(15)(P) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(P)) is amended—
					(A)in clause (iii), by
			 striking or at the end;
					(B)in clause (iv), by
			 striking clause (i), (ii), or (iii) and inserting clause
			 (i), (ii), (iii), or (iv);
					(C)by redesignating clause
			 (iv) as clause (v); and
					(D)by inserting after clause
			 (iii) the following:
						
							(iv)is a fashion model who is of distinguished
				merit and ability and who is seeking to enter the United States temporarily to
				perform fashion modeling services that involve events or productions which have
				a distinguished reputation or that are performed for an organization or
				establishment that has a distinguished reputation for, or a record of,
				utilizing prominent modeling talent;
				or
							.
					(2)Authorized period of
			 staySection 214(a)(2)(B) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(a)(2)(B)) is amended in the second sentence—
					(A)by inserting or
			 fashion models after athletes; and
					(B)by inserting or
			 fashion model after athlete.
					(3)Numerical
			 limitationSection 214(c)(4)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(c)(4)) is amended by
			 adding at the end the following:
					
						(I)(i)The total number of
				aliens who may be issued visas or otherwise provided nonimmigrant status during
				any fiscal year under section 101(a)(15)(P)(iv) may not exceed 1,000.
							(ii)The numerical limitation
				established by clause (i) shall only apply to principal aliens and not to the
				spouses or children of such aliens.
							(iii)An alien who has
				already been counted toward the limitation established by clause (i) shall not
				be counted again during the same period of stay or authorized extension under
				subsection (a)(2)(B), irrespective of whether there is a change in petitioner
				under subparagraph
				(C).
							.
				(4)Consultation
					(A)In
			 generalSection 214(c)(4)(D)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(c)(4)(D)) is amended by
			 striking clause (i) or (iii) and inserting clause (i),
			 (iii), or (iv).
					(B)Advisory
			 opinionSection
			 214(c)(6)(A)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1184(c)(6)(A)(iii)) is amended—
						(i)by striking
			 section 101(a)(15)(P)(i) or 101(a)(15)(P)(iii), and inserting
			 clause (i), (iii), or (iv) of section 101(a)(15)(P),; and
						(ii)by striking of
			 athletics or entertainment.
						(C)Expedited
			 proceduresSection
			 214(c)(6)(E)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1184(c)(6)(E)(i)) is amended by striking artists or entertainers
			 and inserting artists, entertainers, or fashion models.
					(b)Elimination of H–1B
			 classification for fashion modelsSection 101(a)(15)(H)(i)(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) is
			 amended—
				(1)by striking or as
			 a fashion model; and
				(2)by striking or, in
			 the case of a fashion model, is of distinguished merit and
			 ability.
				(c)Effective date and
			 implementation
				(1)In
			 generalThe amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
				(2)Regulations,
			 guidelines, and precedentsThe regulations, guidelines and precedents
			 in effect on the date of the enactment of this Act for the adjudication of
			 petitions for fashion models under section 101(a)(15)(H)(i)(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)), shall be
			 applied to petitions for fashion models under section 101(a)(15)(P)(iv) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(P)(iv)), as added by this
			 Act, except to the extent modified by the Secretary of Homeland Security
			 through final regulations (not through interim regulations) promulgated in
			 accordance with subchapter II of chapter 5, and chapter 7, of title 5, United
			 States Code (commonly known as the Administrative Procedure
			 Act).
				(3)ConstructionNothing
			 in this section shall be construed as preventing an alien who is a fashion
			 model from obtaining nonimmigrant status under section 101(a)(15)(O)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)(i)) if such alien is
			 otherwise qualified for such status.
				(4)Treatment of pending
			 petitionsPetitions filed on behalf of fashion models under
			 section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(i)(b)) that are pending on the date of the enactment of this Act
			 shall be treated as if they had been filed under section 101(a)(15)(P)(iv) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(P)(iv)), as added by
			 this Act.
				
	
		June 5, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
